      Case 1:15-cr-00867-RMB Document 593-14 Filed 01/21/20 Page 1 of 1




                      OUR BANK HAS FILED A CRIMINAL COMPLAINT


Subject: Statement made pursuant to Communiqué Serial: VIII, No: 54 of the Capital Markets
Board

                                                                                               Borsa Istanbul
                                                                                                ISTANBUL

Material Event(s) to be disclosed:

In accordance with the provisions of the Code of Criminal Procedure and the Banking Law,
our bank has filed a criminal complaint against the publisher, executives, and the columnist of
Daily Taraf for publishing a news article titled "Halkbank engages in money laundering" in
their January 28, 2014 issue. The article contains baseless and unwarranted comments about
Halkbank and misleads public opinion. They claim that the title of the article was based on a
fact contained in the investigation file despite the fact that the investigation has been
undertaken by the Office of the Chief Public Prosecutor of the Republic and a confidentiality
order has been imposed regarding the scope of the investigation. Additionally, a media
blackout has been imposed by the Criminal Court of First Instance. Our bank will exercise its
other legal rights separately.


We hereby declare that our above statements conform with the principles contained in the Capital Markets Board
Communiqué Serial VIII, No. 54, that it fully reflects the information received in connection with the matter(s);
that the information complies with books, records and documents; that we have spent all the necessary efforts to
obtain complete and accurate information related to the matter; and that we are responsible for all statements
made in this regard.




                                                               TÜRKİYE HALKBANKASI A.S.




For further information please e-mail to halkbank.IR@halkbank.com.tr
or call Halkbank Investor Relations (+90 216 503 59 17)
